Opinion by
Orlady, P. J.,
The court below, in an exhaustive opinion, fully considered and satisfactorily answered every contention raised by the appellant in its assignments of error. The relation between the plaintiff and defendant bodies was severed by the voluntary act of the defendant. While the defendant body was not suspended as a punishment for violation of their law, the court finds as a fact that the two assessments, numbers 471 and 472, were allowed to remain unpaid on the last day of the second month following that in which the assessments were ordered, and, following the law governing the relation between the parent and subsidiary body, as described by the secretary of the plaintiff, “they automatically suspended themselves, and that suspension can only be removed by making application and paying the fees for reinstatement.”
The controlling fact found by the trial judge was that the defendant did not withdraw, from the plaintiff association, nor give notice of any intention to withdraw, but separated itself from the association by failing and re*21fusing to pay the assessments ordered by the board of managers, which default worked an automatic suspension under and by virtue of the sixth section of the sixth article of their by-laws.
As we held, in construing this same by-law in Funeral Benefit Association v. Hyatt Council, 62 Pa. Superior Ct. 578, “The action of the council was voluntary in refusing to pay the assessment, and we are not concerned with the reasons prompting its action. They knew the by-laws governing the association, and that following the refusal to pay the assessment the result would be the automatic suspension of the council from membership therein. It did not seek reinstatement, but accepted the order of suspension from membership as conclusive of its future relation. The by-laws of the plaintiff are of their own making, and there is no provision for any individual liability for a preexisting debt of the members of council after its suspension from the association.” The plaintiff association, having provided a suspension penalty for nonpayment by a council of an assessment, and having exhausted it, cannot now invoke another and different one not mentioned in its by-laws.”
Under the facts in this case, there is no confusion in regard to the relation of the defendant association under the by-laws, that is whether they should be treated as withdrawing, under Section 8, of Article IV, and remaining liable for assessments during the month in which notice of withdrawal is received, or on the other hand, considered as suspended from membership, after failing to pay two assessments under Section 6, of Article IV, of the by-laws. The plaintiff cannot now invoke a new remedy, or impose a different penalty than that prescribed by the by-laws.
The decree in the court below is affirmed.